gooo\xvo\uw`.c>.ool\)»‘

wl\)»-©_\ooo\lo\uzIES-:E

l\)l\)l\)l\)
OO\]O`\UI

Case 3:18-cr-08350-SPL Document 1 Filed 10/30/18 Page 1 of 3

 

/
__C/FH_ED __ toooe:o
___ anEl\/Eo § com
OCT 3 0 2018

CLEHK U s oasts)oit eooet
oxstmet oF AleoN/>\
~ gaf/a‘)§;'ow

BY

 

 

 

iN THE UNITED sTATEs instch CoURT
FoR THE DISTRICT oF AiuzoNA `

United States of Amerioa,
Plaintiff,

VS.

Bruce Robertson,

§ Defendant.

olin a-a350-P cT-sPL (BSB)

. REDACTED
INDICTMENT

VIO: ` 18 U.S.C. §§ 1153 and 113(a)&7)
(CIR - Domestio A_ssault Resu ting
in Substantial Bodily Injury)
Counts 1 and 5

18 U.S.C. §§ 1153 and ll3(a (7)
(CIR ~ Assault of Person Un er the
Age of 16 Resulting in Substantial
Bodily lnjury)

Counts 2 and 6

18 U.S.C. § 1153 and
A.R.S. §§ 13~3623(A), 13-701,
13-702, and 13-705 '
&CIR - Child Abuse)

ounts 3 and 7

18 U.S.C. §§ 1153, 3559, and
11-3(a`)(3) '~ ~
CIR - Assault With a Dangerous
eapon)
Count 4

 

 

[\)
g 1

 

THE GRAND IURY CHARGES;

At all times material to this indictment, Within the Distriot ofAriZona and elsewhere:

COUNT ()NE

On or about August 6, 2015, in the Distriot of Aiizona, Within the confines of the

Navajo Nation_lndian Reservation, Indian Country, defendant B_RUCE R_OBERTSON, an

lndian, did intentionally, knowingly and recklessly assault the Victim, V.J., Who Was a

spouse, intimate paitnei' and a dating partner, resulting in substantial bodily injury.

 

 

©OO\!O`\Ul-ldb)l\)>-\

l\Jl\>Nl\)»~l\Jl\Jl\Jl\Jl\J»-*)-*
oo\lo\m_l>.wl\))-O.\Ooo:i'g\@;;;§:;

 

Case 3:18-cr-08350-SPL Document 1 Filed 10/30/18. Page 2 of 3

, ln Violation of Title 18, United States Code, Sections 1153 and 113(a)(7)_.
'CoUNT Two ‘
On or about August 6, 2015, in the District of Arizona, within the confines of the

~ Navajo Nation lndian.Reseiyation, Indian Country, defendant BRUCE ROBERTSON, an

Indian, did intentionally, knowingly and recklessly assault the Victim, J_ohn Doe, a child
under the age of 16, resulting in substantial bodily'injury.
ln Violation of Title 18, United States Code, Sections 1153 and 113(a)(7).
COUNT THREE
Gn or about August 6, 2015, in the Distiict of Arizona, within the confines of the

4 Navajo Nation lndian Reservation, indian Country, defendant BRUCE ROBERTSGN, an

_Indian, under circumstances likely to produce death or serious physical injury,

intentionally, knowingly, and recklessly caused John Doe, a child under the age of 15 years,
to suffer physical injury and, having the care and custody of the child, caused and permitted
the person and health of the child to be injured, and caused and permitted the child to be
placed 1_n a situation where the person or health of the child was endangered

ln Violation of Title 18, United States Code, Section 1153 and Arizona Revised
Statutes Sections 13~ 3623(A), 13- 701, 13- 702 and 13 705

4 , COUNT FOUR _

On or about August 6, 2015, in the District of Arizona, Within the confines of the

Navajo Nati_on indian Reservation, indian Country, defendant BRUCE ROBERTSON', an

lndian, did intentionally and knowingly assault the Victim, John Doe, a child under the age

of 18 years, with a_ dangerous weapon, that is, a Concho-style belt, with the intent to do
bodily ham § ` .
ln Violation of Title 18, United States Code, Sections 1153, 3559, and 113(a)(3).
CoUNTFIVE ' _ `
Between on or about September 22, 2016, and September 23, 2016, in the District
of Arizona, within the confines of the Navajo Nation lndian R,eseivation, lndian Country,

defendant BRUCE ROBERTSON; an Indian, did intentionally, knowingly and recklessly

_2',

 

 

\ooo\lo\uz.t>.wt\)'H

r\)c\)1\)1\)1\.)1\)1\)1\>1\)~»-»Av
.op\l_c\m~.z>wl\>_~o\ooo:i;`\;;@§:;

' WlLLlAl\/l G. VOIT

 

Cas'e 3:18-cr-08350-SPL Document 1 Filed 10/30/18 Page 3 of 3

assault the Victim, V.J., Who was a spouse, intimate partner and a dating partner, resulting
in substantial bodily injury.

111 Violation of Title 18, United States Code, Sections 1153 and 113(a)(7).

CoUNT sIX ’

Between on or about September 22, 2016, and September 23 -, 2016, in the District
of Arizona, within the confines of the Navajo Nation lndian Reservation, Indian Country,
defendant BRUCE ROBERT§ON, an lndian, did intentionally, knowingly and recklessly
assault the Victim, 1 olin Doe, a child under the age of 16, resulting i_n substantial bodily
injury. _ j g
In Violation of Title 18, United States Code, Sections 1153 and 113(a)(7).

_ CoUNT snsz ` §
Between on or about September 22, 2016, and S_eptember 23,' 2016, in the District
of Arizona,' within the confines of the Navajo Nation Indian Reservation, Indi_an Country,
defendant BRUCE ROBERTSON, an‘lndian, under circumstances likely to produce death
or serious physical injury, intentionally, knowingly, and recklessly caused John Doe, a
child under the age of 15 years, to suffer physical injury and, having the care and custody
of the child, caused and permitted the person and health of the child to be injured, and
caused and permitted the child to be placed in a situation where the person or health of the
child was endangered ` x _ l

ln Violation of Title 18, United States Code, Section 1153 and Arizona Revised
Statutes Sections 13-3623(A), 13d-701, 13-702 and 13-705.

A TRUE BILL
/S/‘

FOREPERSON OF THE GRAND IURY
Date: October 30, 2018

ELIZABETH A. STRANGE
First Assistant United States Attorney
District of Arizona

/S/
Assistant U.S. Attorney '

 

 

